Citation Nr: 9911738	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied a claim of 
entitlement to an evaluation in excess of 10 percent for 
PTSD.

In May 1998, the veteran submitted a request to reopen a 
claim of service connection for an eye condition.  In July 
1998, the RO informed the veteran that the claim had been 
previously denied in May 1955 and that new and material 
evidence had not been submitted to reopen the claim.  There 
is no record associated with the file which reflects that the 
veteran has disagreed with or appealed this determination.  
The veteran's request to reopen a claim of entitlement to 
service connection for an eye disorder is not before the 
Board on appeal at this time.


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by continuous depression, anxiety, flat affect and speech, 
nightmares, an increase in intrusive thoughts of combat, and 
by sleep disturbances, approximating an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, but not 
higher, for service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  After reviewing the claims file, the Board 
finds that the duty to assist the veteran in connection with 
his well-grounded claim for an increased evaluation for PTSD 
has been met.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Historically, the veteran was wounded in service during World 
War II when he incurred a shell fragment wound of the right 
side of the nose, with a retained metallic fragment in the 
sella turcica.  He was awarded a Purple Heart under General 
Order (GO) 9.  Service connection for PTSD was awarded by a 
rating decision issued in December 1994, and that disability 
was evaluated as 10 percent disabling, effective from June 
29, 1994 (date of receipt of the veteran's original claim for 
service connection for PTSD).

At the time of VA examination conducted in August 1994, the 
veteran reported that he and his wife were married before he 
entered service and had remained married for more than fifty 
years.  In 1984, the veteran retired from working at the Post 
Office after thirty years of full-time employment.  The 
veteran's affect was constricted and his mood was depressed.  
There was no evidence of anxiety.  There was no evidence of 
psychosis, and the veteran's insight, reasoning, and judgment 
were adequate.  The veteran reported recurrent and intrusive 
recollections of combat, nightmares, and disturbances of 
sleep. 

In July 1998, the veteran submitted a statement contending 
that his service-connected PTSD had become more severely 
disabling.  In particular, he noted that he was now taking 
two medications to control PTSD symptoms, and that he had 
begun seeking regular treatment for PTSD at the Vet Center 
because of his difficulty sleeping and his depression.

Private clinical records dated in March 1998 through June 
1998 reflect that the veteran complained that he was unable 
to sleep at night and that he was re-living his memories of 
combat.  The veteran also complained of nervousness and 
depression.  The records confirmed that medications had been 
prescribed for those symptoms.  

On VA examination conducted in August 1998, it was noted that 
the veteran attended therapy on a monthly basis and took 
medications to help with depression and sleep disturbances.  
He reported difficulty sleeping, indicating that he had 
occasional nightmares, night sweats, and dreams about combat, 
and that he seldom slept more than four hours without 
awakening.  He reported that intrusive thoughts of combat and 
flashbacks were getting worse as he aged.  The examiner noted 
that the veteran appeared to have a constant hypervigilant 
response.  The veteran was not psychotic and there was no 
evidence of thought disorder, hallucinations, delusions, or 
paranoia.  The veteran however, made little eye contact.  His 
speech was flat but appropriate.  The examiner concluded that 
the veteran was clearly depressed and had "some anxiety" in 
addition to his flat and sad affect.  There was no evidence 
of cognitive deficit or significant memory loss.  The 
examiner assigned a current Global Assessment of Functioning 
(GAF) score of 61 to 65.

The disability resulting from the veteran's PTSD is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication, warrant a 10 percent schedular evaluation.  In 
the presence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, the rating schedule calls for an evaluation of 
50 percent.

The general rating formula for psychiatric disorders provides 
that a ten percent evaluation is warranted for mild or 
transient symptoms.  In this case, the veteran's symptoms 
have generally been described as mild in the past, but appear 
to be increasing in severity as he ages.  The evidence 
establishes that the veteran's symptoms, particularly 
depression, anxiety, intrusive thoughts, and nightmares are 
now essentially continuos, rather than transient.  The 
veteran's overall disability picture suggests that he has at 
least intermittent periods during which he would be unable to 
perform occupational tasks, if employed, although the 
evidence is somewhat unclear as to the extent of disability, 
as the veteran is retired and apparently performs necessary 
activities when he is able to.  

The Board notes that six specific symptoms are indicated as 
benchmarks for the 30 percent evaluation.  The examiner found 
that the veteran had three of theses symptoms, depression, 
anxiety, and chronic sleep impairment, but did not describe 
suspiciousness or panic attacks, and concluded that there was 
no evidence of "significant" memory loss.  As the criteria 
for a 30 percent evaluation is "mild" memory loss, it is 
not clear whether the veteran may, in fact, have some mild 
memory loss which is not significant but nevertheless meets 
one of the criteria for a 30 percent evaluation.  

The Board finds that the present level of disability more 
nearly approximates 30 percent rating, and to this extent the 
claim for an increased disability rating is granted.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).  While the 
evidence does not establish that the veteran has occasional 
decrease in work efficiency, the evidence does suggest that 
there are intermittent periods of inability to perform 
occupational tasks.  In this regard, the Board has considered 
both past and present symptomatology without giving past 
medical reports precedence over the current medical findings.  
Francisco, supra.

However, there is no evidence that the veteran has impaired 
verbal communication ability, difficulty understanding 
complex commands, impaired judgment, or difficulty in 
establishing and maintaining effective work relationships, as 
those factors are defined for purposes of a 50 percent 
evaluation.  The evidence is not in equipoise to support a 
finding that the veteran's symptoms meet the criteria for the 
next higher evaluation, a 50 percent evaluation, nor do they 
more nearly approximate the criteria for a 50 percent rating, 
so the provisions of 38 U.S.C.A. § 5107 or 38 C.F.R. § 4.7 
are not applicable to that determination.


ORDER

A 30 percent rating for PTSD is granted, subject to laws and 
regulations governing effective dates of monetary awards.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

